DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “an image stream interface module, a user interface overlay module, a medical software tools module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a linking word “configured to” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see figure 1 and corresponding text. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,7, and 10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 is confusing since it teaches “A system according to claim 3 wherein a could based artificial intelligence interface database interacts with said medical imaging processing system for enhanced surgical outcomes. “It is unclear what is based on Artificial intelligence interface .Appropriate correction is required. 
In claim 12, “may” renders the claim indefinite because it is unclear whether the insurance companies score the outcome
In claims 13, “may” renders the claim indefinite whether the surgical technique are evaluated


Double Patenting
               
               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,517688 , U.S. Patent No. 10,517689, U.S. Patent No. 10,687914 , US Patent No. 11,051,891 and U.S. Patent No. 10,507075.  The conflicting claims are not identical because patent ‘688 claim 1 requires the additional elements of “annotation data input by said user indicative of quality of observed patient tissue;  digital zoom feature activated by location markers used to indicate an area wherein said image stream is processed digitally for presentation of a zoomed in image for presentation to said user;  and timers set by a user to facilitate the pace at which a medical procedure is performed”, not required by claim 1 of the instant application. 
The conflicting claims are not identical because patent ‘689 claim 1 requires the additional elements of “image markers for delineating an area for inspection by a user and wherein said markers may define an area for a user to zoom in fora closer inspection of a portion of said patient tissue”, not required by claim 1 of the instant application.
The conflicting claims are not identical because patent ‘914 claim 1 requires the additional elements of “use of a video router providing a video stream to overlay an original video image”, not required by claim 1 of the instant application.
The conflicting claims are not identical because patent ‘075 claim 1 requires the additional elements of “use of a video router providing a video stream to overlay an original video image”, not required by claim 1 of the instant application.
However, the conflicting claims are not patentably distinct from each other because:
•        Claims 2 of application '225 and claim 1 of patent ‘688, patent '689, patent '914, patent ‘891 and patent’075   recite common subject matter;
•        Whereby claim 2, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
•        Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
Claim  2 -12 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2-12  of copending Application No 17/338599 This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Application 17/341225
Application 17/338599
Claim 2: A system for medical software tools, comprising:an image stream interface module configured to receive an image stream from a surgical camera, wherein said module includes a CPU, GPU and a FPGA; a user interface overlay module configured to provide a user interface overlay adapted for presentation over the image stream; an optical sensor located corresponding with said surgical camera for registering changes in spectral characteristics reflected from a tissue surface under inspection;
Claim 2: A system for medical software tools, comprising:an image stream interface module configured to receive an image stream from a surgical camera, wherein said module includes a CPU, GPU and a FPGA; a user interface overlay module configured to provide a user interface overlay adapted for presentation over the image stream; an optical sensor located corresponding with said surgical camera for registering momentary changes in spectral characteristics reflected from a tissue surface under inspection;
a medical software tools module configured to provide a medical software tool through the user interface, the medical software tool being configured to perform an operation with respect to the image stream and provide an output adapted to be presented over the image stream;
a medical software tools module configured to provide a medical software tool through the user interface, the medical software tool being configured to perform an operation with respect to the image stream and provide an output adapted to be presented over the image stream;
a medical image processing system for processing patient medical data and corresponding said patient medical data with momentary changes in spectral characteristics for generating optical signature data indicative of various patient conditions,
a medical image processing system for processing patient medical data and corresponding said patient medical data with said momentary changes in spectral characteristics for generating optical signature data indicative of various patient conditions,
wherein the medical software tool measures: a. changes in color intensity and b. rates at which said color intensities change in response to: heartbeat pushed blood, breathing pushed oxygen or light intensity or modulation from a light source;
wherein the medical software tool measures: a. changes in color intensity and b. rates at which said color intensities change in response to: heartbeat pushed blood, breathing pushed oxygen or light intensity or modulation from a light source; wherein a contrast dye is introduced associated with said tissue under inspection in the assessment of the perfusion of tissues;
And an image stream enhancement function with a de-haze function, a de- blur function, a shadow function, or a thermal turbulence function for enabling system users to obtain an optimized view of a surgical procedure.
and, wherein an image stream enhancement function with either a de-haze function, a de-blur function, a shadow function, or a thermal turbulence function for enabling system users to obtain an optimized view of a surgical procedure.
4. A system according to claim 3 wherein a could based artificial intelligence interface database interacts with said medical imaging processing system for enhanced surgical outcomes.
8. A system according to claim 6 wherein said grid lines may correspond to a value corresponding to a cloud based artificial intelligence database for enhancing surgical results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Samarasekera et al. (U.S. Patent No. 8,063,936 B2) discloses a modular immersive surveillance processing system.
Berini et al. (U.S. Patent No. 8,295,649 B2) discloses a system for parallel processing of images froma large number of cameras.
Hu et al. (U.S. Patent No. 7,039,723 B2) discloses an on-line image processing and communication system.
Tessman, JR. et al. (U.S. Publication No. 2002/0135801 A1) discloses distributed image storage architecture.
Ruef et al. (U.S. Publication No. 2003/0104806 A1) discloses wireless telepresence facilitating collaboration by two or more persons.
Note that Claims 2-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action and filing a terminal disclaimer. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m...
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664